ORFINGER, J.,
concurs specially.
Affirmance is appropriate here because if, as Appellants’ claim, error exists, it was invited error. To the extent that 50 State Security Service, Inc. v. Murray, 973 So.2d 533, 535 n. 3 (Fla. 3d DCA 2007), suggests a contrary result, that footnoted comment constitutes dicta and was not an essential holding of the case. Only language that is “clearly critical to the outcome” of the case may be considered a holding of the case. See BellSouth Tele-comm., Inc. v. Church & Tower of Fla., Inc., 930 So.2d 668, 673 (Fla. 3d DCA 2006). When a statement does not directly control the outcome, it is dicta and without the force of precedent. State ex rel. Biscayne Kennel Club v. Bd. of Bus. Regulation of Dep’t of Bus. Regulation, 276 So.2d 823, 826 (Fla.1973). As a consequence, I see no conflict with Murray.